— Appeal by the de*682fendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered February 18, 2011, convicting him of aggravated driving while intoxicated, operating a motor vehicle while under the influence of alcohol, aggravated unlicensed operation of a motor vehicle in the first degree (five counts), operating a motor vehicle without a safety belt, and consumption or possession of an alcoholic beverage in a motor vehicle, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Dickerson, Hall and Roman, JJ., concur.